11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the interest of K.D. and                 * From the 1st Multicounty Court at Law
V.P.D., children,                             of Nolan County,
                                              Trial Court No. CC-7667.

No. 11-19-00164-CV                          * November 14, 2019

                                            * Memorandum Opinion by Wright, S.C.J.,
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.